Exhibit 99.3 BOLD ENERGY III LLC CONSOLIDATED FINANCIAL REPORT DECEMBER 31, 2015 C O N T E N T S Page INDEPENDENT AUDITOR’S REPORT F-1 CONSOLIDATED FINANCIAL STATEMENTS F-3 Consolidated Balance Sheets F-4 Consolidated Statements of Operations F-6 Consolidated Statements of Changes in Members’ Equity F-7 Consolidated Statements of Cash Flows F-8 Notes to Consolidated Financial Statements F-10 INDEPENDENT AUDITOR’S REPORT To the Members of Bold Energy III LLC Midland, Texas We have audited the accompanying consolidated financial statements of Bold Energy III LLC (the Company), which comprise the consolidated balance sheets as of December31, 2015 and 2014, and the related consolidated statements of operations, changes in members’ equity, and cash flows for the years then ended, and the related notes to the consolidated financial statements.
